DETAILED ACTION
Claims 1 – 17 are currently pending.
Claims 1, 6, 8 – 10, 15 and 17 are currently amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8 – 12 of applicant’s remarks, filed 5/7/2021, with respect to the rejection of claims have been fully considered in light of the amendments to the claims and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1 – 17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fail to teach the claimed limitations of operational unit coupled to a data register file and to an instruction decoder to perform a data processing operation upon at least one operand corresponding to an instruction decoded by the instruction decoder and storing results of the data processing operation, wherein the at least one operational unit is configured to perform a table write in response to a look up table initialization instruction by: causing a level one data memory to duplicate at least one data element from a source data register to create duplicated data elements; and writing the duplicated data elements to a specified location in a specified number of a first table and a corresponding location in a second table, wherein the first and second tables are stored in the level one data memory.
The invention provides for a technique to initialize a plurality of tables with duplicated data with a single instruction, which is a more efficient process than having to perform multiple instructions to write the data separately to a number of tables.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430.  The examiner can normally be reached on Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY K HUSON/Primary Examiner, Art Unit 2181